Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 1 of 29 PageID: 937




*NOT FOR PUBLICATION*
                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


  UNIVERSAL PROPERTY SERVICES INC. and
  SYED KAZMI,

                   Plaintiffs,                                 Civil Action No. 20-3315 (FLW)

  v.                                                                     OPINION

  LEHIGH GAS WHOLESALE SERVICES, INC.,
  LEHIGH GAS WHOLESALE LLC, LGP
  REALTY HOLDINGS LP, CIRCLE K STORES
  INC. and TMC FRANCHISE CORP.,

                   Defendants.



 WOLFSON, Chief Judge:

       Plaintiffs, Universal Property Services Inc. (“UPS”) and Syed Kazmi (“Syed”)

(collectively, “Plaintiffs”), brought this contract-related action against Defendants Lehigh Gas

Wholesale Services, Inc. (“Lehigh Gas Inc.”), Lehigh Gas Wholesale LLC (“Lehigh Gas LLC”),

LGP Realty Holdings LP (“LGP Realty”) (together with Lehigh Gas Inc. and Lehigh Gas LLC,

the “Lehigh Defendants”), Circle K Stores Inc. (“Circle K”), and TMC Franchise Corp. (“TMC”)

(collectively, “Defendants”). Plaintiffs allege, among other things, that Circle K and TMC

supplied Plaintiffs with inaccurate and fraudulent sales information and historical financial data,

which Plaintiffs relied upon in deciding to acquire seventeen franchised gas stations and

convenience stores in Florida. Plaintiffs also allege that the Lehigh Defendants breached their

contract and violated the Petroleum Marketing Practices Act, 15 U.S.C. § 2801 et seq. (“PMPA”),

in connection with Plaintiffs’ operation of the Florida properties.
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 2 of 29 PageID: 938




        Presently before the Court are three separate motions to dismiss Plaintiffs’ First Amended

Complaint (“FAC”) filed, respectively, by the Lehigh Defendants, Circle K, and TMC. The

Lehigh Defendants move to dismiss the FAC for lack of personal jurisdiction, improper venue,

lack of subject matter jurisdiction, and failure to state a claim under Fed. R. Civ. P. 12(b)(6); Circle

K moves to dismiss Counts I through V of the FAC based on choice of law and the parol evidence

rule; and TMC moves to dismiss Counts I through V of the FAC also based on choice of law and

Plaintiffs’ failure to plead fraud with particularity in accordance with Fed. R. Civ. P. 9(b). 1

        For the reasons that follow, the Lehigh Defendants’ Motion to Dismiss is DENIED without

prejudice, because Plaintiffs’ request for jurisdictional discovery is granted. The parties will be

given thirty days to conduct limited jurisdictional discovery as to the relationship between the

Lehigh Defendants and Circle K and/or TMC, specifically the relationship, if any, between

Marcello Ciminelli and the Lehigh Defendants. The parties are directed to communicate with the

magistrate judge regarding the process and procedure for this limited discovery.

        As to Circle K’s Motion to Dismiss, I reserve decision. Plaintiffs and Circle K are directed

to provide supplemental briefing within two weeks from the date of this Opinion and

accompanying Order, analyzing whether Pennsylvania or New Jersey should govern Plaintiffs’

claims pursuant to the Leases and Supply Agreements executed by the parties.




1
         In Counts I through V of the FAC, Plaintiffs assert the following causes of action against
Circle K and TMC: (1) violation of the Florida’s Deceptive and Unfair Trade Practices Act (Count
I), (2) violation of the Florida Franchise Act (Count II), (3) fraudulent misrepresentation (Count
III), (4) fraudulent concealment (Count IV), and (5) negligent misrepresentation (Count V).
Counts VI through XII of the FAC assert causes of action against only the Lehigh Defendants. In
addition, Count XIII of the FAC asserts a cause of action for attorneys’ fees against all Defendants.
For purposes of this motion, the Court will treat Count XIII as a prayer for relief and not as a
separate cause of action.
                                                   2
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 3 of 29 PageID: 939




         TMC’s Motion to Dismiss is GRANTED, and therefore, Plaintiffs’ claims, in Counts I

through V, against TMC are dismissed without prejudice based on choice of law principles.

Plaintiffs are given leave to amend their FAC consistent with this Opinion and the accompanying

Order. Plaintiffs will also be given leave to amend once the Court resolves the jurisdictional

questions related to the Lehigh Defendants and determines whether Pennsylvania or New Jersey

law applies to Plaintiffs’ claims against Circle K.

    I.   FACTUAL BACKGROUND AND PROCEDURAL HISTORY

         A.     Factual Background
         For the purposes of these motions, the Court takes as true all allegations of the FAC. UPS

is a New Jersey corporation, with a principal place of business in New Jersey, and Syed is citizen

of New Jersey. (FAC at ¶¶ 1-2.) The Lehigh Defendants are Delaware entities, with their principal

places of business in Pennsylvania. (Id. at ¶¶ 5-7.) Circle K is a Texas corporation, with its

principal place of business in Arizona. (Id. at ¶ 3.) TMC is an Arizona corporation, with its

principal place of business in Arizona. (Id. at ¶ 4.)

         In September 2018, Plaintiffs began exploring the possibility of operating Circle K and

Kangaroo Express gas stations and convenience stores in Florida. (Id. at ¶ 24.) Circle K is a

franchisor that sells the rights to franchisees to operate motor fuel businesses for the sale of Circle

K-sourced motor fuel and convenience stores. (Id. at ¶ 22.)             TMC licenses the Circle K

trademarks to franchised business owners. (Id. at ¶ 23.) TMC and Circle K are allegedly affiliates

with common ownership and interests. (Id. at ¶ 8.) 2




2
        The Court notes that TMC disputes its involvement in the negotiations of the Leases and
Supply Agreements, including its purported transmission of fraudulent or inaccurate historical
sales data.
                                                  3
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 4 of 29 PageID: 940




        Plaintiffs allege that during negotiations with Circle K, Marcello Ciminelli (“Ciminelli”),

a Senior Director for Circle K, advised UPS representative, Shamikh Kazmi (“Shamikh”), that

UPS would be required to submit business plans in connection with their bids to operate at the

proposed sites. (Id. at ¶ 26.) Plaintiffs further allege that Circle K and TMC offered to provide

UPS with a memorandum of sales and other data for each location, which could then be used to

generate the business plans. (Id. at ¶ 27.) Indeed, Circle K and TMC purportedly provided UPS

with written and oral historical and projected sales information related to a number of the proposed

sites in Florida. (Id. at ¶¶ 27, 30.) Specifically, on or about October 9, 2018, and October 31,

2018, Circle K and TMC sent two memorandums which provided certain “trailing 12 month data

for the period through April 2018 for each of the 22 locations that UPS was considering acquiring,”

including: “(1) total gallons of fuel sold; (2) gross sales data for sales in the convenience store; (3)

net lottery commissions; (4) net ATM commissions; (5) other sales; and (6) real estate tax.” (Id.

at ¶ 29.)

        In addition to this data, Plaintiffs allege that Circle K and TMC employees made other

representations to UPS, including those made in a telephone call on or about November 5, 2018.

(Id. at ¶ 30.) During that telephone call, Plaintiffs allege that Ciminelli provided Shamikh with

other historical financial data, such as profit margins for convenience stores and fuel sales at the

locations UPS was interested in leasing. (Id.) Plaintiffs also maintain that during that phone call,

Ciminelli informed Shamikh that UPS could expect significant sales increases and higher margins

upon commencement of UPS’s operation of the convenience stores and gas stations, based on

projections of increased sales and margins at approximately fifty similar convenience stores and

gas stations operated by Circle K and TMC. (Id.) According to Plaintiffs, UPS used this




                                                   4
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 5 of 29 PageID: 941




information to create its comprehensive business plan, which included sales projections for twenty-

two locations in Florida, seventeen of which UPS ultimately acquired. (Id. at ¶ 30.)

        On November 15, 2018, UPS submitted its business plan. (Id. at ¶ 32.) Later that same

month, Ciminelli allegedly called Shamikh to advise that Circle K and TMC were “impressed with

the Business Plan,” and invited UPS to “Circle K/TMC’s office in Allentown, Pennsylvania.” (Id.

at ¶ 33.) Shortly thereafter, on December 4, 2018, Shamikh met with Ciminelli and other purported

representatives of Circle K and TMC in Pennsylvania to review the business plan. At the meeting,

Circle K and TMC allegedly “verbally approved” the business plan, commenting that “it was one

of ‘the best business plans they had ever read.’” (Id. at ¶¶ 31-32.)

        According to Plaintiffs, however, the historical sales data that Circle K and TMC provided,

which was ultimately relied upon for UPS’s business plan, was fraudulent and inaccurate. (Id. at

¶ 36.) Specifically, Plaintiffs allege that sales at each of the locations declined before UPS took

over and that Circle K and TMC knew of this decline, but they failed to disclose it. (Id. at ¶ 37.)

Plaintiffs further submit that Circle K and TMC told UPS, at the December 4, 2018 meeting, that

the growth projections in UPS’s business plan were accurate when both knew they were not. (Id.

at ¶ 38.) In short, Plaintiffs claim that Circle K and TMC knew that the profit margins and growth

projections in UPS’s business plan, which were based on representations made by Ciminelli to

Shamikh, were inaccurate and had no basis in any historical data. (Id. at ¶ 38.) Neither Circle K,

nor TMC, however, advised UPS to revise the business plan to reflect lower profit margins, growth

projections, or sales. (Id.)

        In April 2019 and July 2019, without having knowledge that the historical information and

sales data was allegedly inaccurate, Plaintiffs entered into a total of seventeen separate Leases and

Supply Agreements with Circle K for properties located in Florida. (Id. at ¶¶ 41, 43.) The terms



                                                 5
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 6 of 29 PageID: 942




of the Leases and Supply Agreements were identical, except as to location and the specific rental

due under each lease. (Id. at ¶¶ 41.) In relevant part, the Leases and Supply Agreements each

contain a Pennsylvania choice of law provision, which states: “This Contract shall be governed by

and construed in accordance with the laws of the Commonwealth of Pennsylvania and controlling

U.S. federal law, except for any rule of court or law of said state which would make the law of any

other jurisdiction applicable.” (Id. at ¶ 131; see also Declaration of Keenan D. Lynch, Esq. in

Support of the Lehigh Defendants’ Motion to Dismiss (“Lynch Decl.”), Ex. 2 at ¶ 41 and Ex. 3 at

¶ 38.)

         Thereafter, Plaintiffs also entered into seventeen separate Franchise Agreements with TMC

for the operation of Circle K or Kangaroo Express convenience stores at each location. (Id. at ¶¶

46-48.) In relevant part, each Franchise Agreement between Plaintiffs and TMC contains an

identical Arizona choice of law clause. (Decl. of Daniel Seeck, Esq. in Support of TMC’s Motion

to Dismiss (“Seeck Decl.”), Exs. 1-2 at ¶ 20.5.) Specifically, the Franchise Agreements state:

“Except to the extent governed by the United States Trademark Act of 1946 (Lanham Act, 15

U.S.C. § 1051 et seq.), and the Federal Arbitration Act (9 U.S.C. § 1, et seq.) this Agreement and

the relationship between Franchisor and Franchisee will be governed by the laws of the State of

Arizona, without regarding to any conflicts of laws principles.” (Id.)

         Between July and August 2019, UPS began operating at the Florida properties pursuant to

the Leases and Supply Agreements. (Id. at ¶ 73.) Plaintiffs allege that shortly thereafter, UPS

contacted Circle K and TMC to advise that sales at each location were lower than expected. (Id.

at ¶ 74.)

         In September 2019, Circle K assigned its rights under the Leases and Supply Agreements

to the Lehigh Defendants, and the Lehigh Defendants assumed some of Circle K’s obligations.



                                                 6
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 7 of 29 PageID: 943




(Id. at ¶ 76.) 3 According to Plaintiffs, “Circle K assigned its rights under ‘all agreements’ entered

into with UPS to the Lehigh [Defendants], and further stated that any guaranties or security,

including the Security Agreements, would apply to the benefit of the Lehigh [Defendants].” (Id.;

see also Lynch Decl., Ex. 1.) 4

       On February 6, 2020, the Lehigh Defendants sent a Notice of Termination to UPS, which

stated that the Supply Agreements and Leases would terminate on February 27, 2020. (Id. at ¶

128.) The Notice of Termination claimed that UPS failed to pay monthly amounts due under the

Leases, including rent, in an amount totaling $721,085.78, and six unpaid returned fuel drafts

totaling $54,446.88, in violation of the Supply Agreements. (Id. at ¶ 103.) On March 5, 2020, the

Lehigh Defendants sent UPS a notice of default. (Id. at ¶¶ 100-36.)

       B.      Procedural History
        On March 26, 2020, Plaintiffs filed their Complaint in this Court, and an Amended

Complaint (“FAC”) on April 10, 2020. (ECF Nos. 1 and 6.) The FAC adds Circle K and TMC as

defendants. The FAC asserts thirteen causes of action, including claims for violation of Florida’s

Deceptive and Unfair Trade Practices Act (“FDUTPA”), the Florida Franchise Act (“FFA”), and



3
        Circle K also assigned two letters of credit to the Lehigh Defendants which were provided
by UPS at the time it entered into the Supply Agreements. (FAC at ¶¶ 121-22.)
4
        “Generally, a court considering a motion to dismiss under Rule 12(b)(6) may consider only
the allegations contained in the pleading to determine its sufficiency.” Santomenno ex rel. John
Hancock Trust v. John Hancock Life Ins. Co. (U.S.A.), 768 F.3d 284, 290 (3d Cir. 2014), cert.
denied, 575 U.S. 963, 135 S. Ct. 1860 (2015). However, a court may also consider the following
without converting the motion to dismiss into one for summary judgment: (1) “documents which
are attached to or submitted with the complaint,” (2) “documents whose contents are alleged in the
complaint and whose authenticity no party questions, but which are not physically attached to the
pleading,” and (3) “[d]ocuments that the defendant attaches to the motion to dismiss ... if they are
referred to in the plaintiff's complaint and are central to the claim.” Id. at 290-91 (citations and
internal quotation marks omitted); see also Angstadt v. Midd-West Sch. Dist., 377 F.3d 338, 342
(3d Cir. 2004); In re Burlington Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997).
Here, the I will consider the Supply Agreements and Leases and the Franchise Agreements because
they are central to the claims and their contents are repeatedly referred to in the FAC.
                                                  7
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 8 of 29 PageID: 944




various common law fraud claims against Circle K and TMC; claims for violation of the PMPA,

breach of contract, and declaratory judgment are asserted against the Lehigh Defendants.

Importantly, in Counts I through V of the FAC, Plaintiffs assert Florida common law and statutory

claims against Circle K and TMC.

        On June 22, 2020, the Lehigh Defendants filed their Motion to Dismiss, and Circle K and

TMC each filed separate Motions to Dismiss on June 29, 2020. (ECF Nos. 28, 32, 33.)

 II.    LEGAL STANDARD
        Collectively, Defendants move to dismiss the FAC for lack of jurisdiction pursuant to Fed.

R. Civ. P. 12(b)(2), failure to state a claim pursuant to Fed. R. Civ. P. 12(b)(6), and failure to plead

fraud with particularity pursuant to Fed. R. Civ. P. 9(b). The following legal standards apply.

        A.      Federal Rule of Civil Procedure 12(b)(2)

        “A federal court sitting in New Jersey has jurisdiction over parties to the extent provided

under New Jersey state law.” Miller Yacht Sales, Inc. v. Smith, 384 F.3d 93, 96 (3d Cir. 2004)

(citing Fed. R. Civ. P. 4(e)). “[T]he New Jersey long-arm statute permits the exercise of personal

jurisdiction to the fullest limits of due process.” IMO Indus., Inc. v. Kiekert AG, 155 F.3d 254,

259 (3d Cir. 1998) (citations omitted). Thus, the central inquiry is whether Defendant has “certain

minimum contacts with...[New Jersey] such that the maintenance of the suit does not offend

traditional notions of fair play and substantial justice.” Int’l Shoe Co. v. Washington, 326 U.S. 310,

316 (1945) (internal quotations and citations omitted). In analyzing personal jurisdiction, the

Court must determine whether it has general or specific jurisdiction over Defendant.

        On a motion to dismiss for lack of personal jurisdiction under Federal Rule of Civil

Procedure 12(b)(2), “when the court does not hold an evidentiary hearing on the motion to dismiss,

the plaintiff need only establish a prima facie case of personal jurisdiction and the plaintiff is

entitled to have its allegations taken as true and all factual disputes drawn in its favor.” Miller

                                                   8
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 9 of 29 PageID: 945




Yacht Sales, Inc., 384 F.3d at 97; see also Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 457

(3d Cir. 2003). Still, plaintiff “‘bears the burden to prove, by a preponderance of the evidence,’

that personal jurisdiction is proper.” Cerciello v. Canale, 563 F. App’x 924, 925 n.1 (3d Cir. 2014)

(quoting Carteret Sav. Bank, FA v. Shushan, 954 F.2d 141, 146 (3d Cir. 1992)). In the context of

assessing personal jurisdiction, “[w]hile disputed issues are construed in favor of the plaintiff,

allegations may be contradicted by the defendant through opposing affidavits or other evidence, at

which point the plaintiff must respond with ‘actual proofs, not mere allegations.’” Am. Bd. of

Internal Med. v. Rushford, No. 14-6428, 2015 WL 5164791, at *2 (D.N.J. Sept. 2, 2015) (quoting

Patterson v. FBI, 893 F.2d 595, 603 (3d Cir. 1990)).

       B.      Federal Rule of Civil Procedure 12(b)(6)

       Courts undertake a three-part analysis when considering a motion to dismiss pursuant to

Fed. R. Civ. P. 12(b)(6). Malleus v. George, 641 F.3d 560, 563 (3d Cir. 2011). “First, the court

must ‘tak[e] note of the elements a plaintiff must plead to state a claim.’” Id. (quoting Ashcroft v.

Iqbal, 556 U.S. 662, 675 (2009)) (alteration in original). Second, the court must accept as true all

of the plaintiff’s well-pled factual allegations and “construe the complaint in the light most

favorable to the plaintiff.” Fowler v. UPMC Shadyside, 578 F.3d 203, 210 (3d Cir. 2009)

(quotation omitted). In doing so, the court is free to ignore legal conclusions or factually

unsupported accusations that merely state, “the-defendant-unlawfully-harmed-me.” Iqbal, 556

U.S. at 678 (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). “[M]ere restatements

of the elements of [a] claim[ ] ... are not entitled to the assumption of truth.” Burtch v. Milberg

Factors, Inc., 662 F.3d 212, 224 (3d Cir. 2011) (alterations in original) (quotation omitted).

Finally, the court must determine whether “the facts alleged in the complaint are sufficient to show

that the plaintiff has a ‘plausible claim for relief.’” Fowler, 578 F.3d at 211 (quoting Iqbal, 556



                                                 9
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 10 of 29 PageID: 946




 U.S. at 679). “The defendant bears the burden of showing that no claim has been presented.”

 Hedges v. United States, 404 F.3d 744, 750 (3d Cir. 2005) (citation omitted).

        “Rule 12 prohibits the court from considering matters outside the pleadings in ruling on a

 motion to dismiss for failure to state a claim ... and a court’s consideration of matters outside the

 pleadings converts the motion to a motion for summary judgment.” Kimbugwe v. United States,

 No. 12-7940, 2014 WL 6667959, at *3 (D.N.J. Nov. 24, 2014). “[A]n exception to the general

 rule is that a document integral to or explicitly relied upon in the complaint may be considered

 without converting the motion to dismiss into one for summary judgment.” In re Burlington Coat

 Factory Secs. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997) (emphasis omitted) (internal quotation

 marks omitted). Notwithstanding these principles, courts may not consider allegations raised for

 the first time in a plaintiff's opposition to a motion to dismiss. See Pennsylvania ex rel Zimmerman

 v. PepsiCo, Inc., 836 F.2d 173, 181 (3d Cir. 1988) (“It is axiomatic that the complaint may not be

 amended by the briefs in opposition to a motion to dismiss.”).

        C.      Federal Rule of Civil Procedure 9(b)

        Fraud based claims are subject to a heightened pleading standard, requiring a plaintiff to

 “state with particularity the circumstances constituting fraud or mistake.” Fed. R. Civ. P. 9(b).

 For a fraud-based claim, a court may grant a motion to dismiss pursuant to Federal Rule of Civil

 Procedure 9(b) if the plaintiff fails to plead with the required particularity. See Frederico v. Home

 Depot, 507 F.3d 188, 200-02 (3d Cir. 2007). The level of particularity required is sufficient details

 to put the defendant on notice of the “precise misconduct with which [it is] charged.” Id. at 200

 (citation omitted). At a minimum, Rule 9(b) requires a plaintiff to allege the “essential factual

 background that would accompany the first paragraph of any newspaper story—that is, the ‘who,




                                                  10
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 11 of 29 PageID: 947




 what, when, where and how’ of the events at issue.” In re Suprema Specialties, Inc. Sec. Litig.,

 438 F.3d 256, 276-77 (3d Cir. 2006) (citation omitted).

        The heightened pleading standard set forth in Rule 9(b) applies to Plaintiffs’ statutory and

 common law fraud claims against Circle K and TMC in Counts I through V.

 III.   DISCUSSION

        As stated above, Defendants each filed separate motions to dismiss.              The Lehigh

 Defendants move to dismiss the FAC for lack of personal jurisdiction, improper venue, lack of

 subject matter jurisdiction, and failure to state a claim under Fed. R. Civ. P. 12(b)(6); Circle K

 moves to dismiss Counts I through V of the FAC based on choice of law and the parol evidence

 rule; and TMC also moves to dismiss Counts I through V of the FAC based on choice of law and

 Plaintiffs’ failure to plead fraud with particularity in accordance with Fed. R. Civ. P. 9(b). I will

 address each Defendant’s motion, in turn.

         A.     Lack of Personal Jurisdiction Over the Lehigh Defendants

        The Lehigh Defendants move to dismiss the FAC on a variety of grounds, including lack

 of personal jurisdiction. Because I find that there are issues of fact as to jurisdiction, I do not

 consider, on this motion, the Lehigh Defendants’ remaining arguments, and permit limited

 jurisdictional discovery.

        “There are two distinct theories under which personal jurisdiction can arise: general and

 specific.” Allaham v. Naddaf, 635 Fed. Appx. 32, 37-38 (3d Cir. 2015) (citing Grimes v. Vitalink

 Commc'ns Corp., 17 F.3d 1553, 1559 (3d Cir. 1994)). Here, I note that the FAC does not identify

 under which theory Plaintiffs are asserting jurisdiction; however, based on their opposition brief,

 it appears that Plaintiffs make arguments for both general and specific jurisdiction over the Lehigh




                                                  11
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 12 of 29 PageID: 948




 Defendants.    Regardless which theory Plaintiffs pursue, they have failed to satisfy either

 jurisdictional ground.

               i.   General Jurisdiction

        General jurisdiction exists when the defendant’s affiliations with the forum state are “so

 continuous and systematic as to render [it] essentially at home in the forum state.” Goodyear

 Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (internal citations and

 quotations omitted). General jurisdiction allows a court to assert personal jurisdiction over an out-

 of-court defendant when “that party can be called to answer any claim against her, regardless of

 whether the subject matter of the cause of action has any connection to the forum.” Mellon Bank

 P.S.F.S. v. Farino, 960 F.2d 1217, 1221 (3d Cir.1992). “With respect to a corporation, the place

 of incorporation and principal place of business are ‘paradig[m] ... bases for general jurisdiction.’”

 Daimler AG v. Bauman, 571 U.S. 117, 137 (2014) (citation omitted). Indeed, when the forum is

 not the place of incorporation or principal place of business, “exceptional” circumstances are

 needed to establish general jurisdiction. See id. at 139.

        Here, Plaintiffs do not allege that the Lehigh Defendants are incorporated or have principal

 place of business in New Jersey. Rather, in their FAC, Plaintiffs explicitly allege that New Jersey

 is not the state of incorporation for any of the Lehigh Defendants, nor is it their principal place of

 business. (FAC at ¶¶ 5-7.) Plaintiffs also have not alleged any facts sufficient to find that this is

 “an ‘exceptional’ case such that the place of incorporation/principal place of business rule should

 be disregarded.” Barth v. Walt Disney Parks & Resorts U.S., Inc., 697 Fed.Appx. 119, 120 (3d

 Cir. 2017). Rather, Plaintiffs have only provided evidence that LGP Realty owns three properties

 in New Jersey, while the remaining Lehigh Defendants possess mortgagor/mortgagee,

 lessor/lessee, or security interests in other New Jersey properties. (Declaration of Alejandro Brito,



                                                  12
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 13 of 29 PageID: 949




 Esq. in Opp. to the Lehigh Defendants’ Motion to Dismiss, dated Aug. 17, 2020, ¶ 5.) That single

 fact, standing alone, falls far short of the “continuous and systematic” affiliations with New Jersey

 required to find that the Lehigh Defendants are subject to general jurisdiction in New Jersey. 5

 Indeed, Plaintiffs fail to provide any case law where a court found general jurisdiction based only

 on a corporation’s ownership of property within the forum. See JWQ Cabinetry, Inc. v. Granada

 Wood & Cabinets, Inc., No. 13-4110, 2014 WL 2050267, at *3 (D.N.J. May 19, 2014) (finding

 that general jurisdiction was lacking, where the plaintiff “only offered evidence that shows that

 [the defendant] conducted some business in New Jersey ....”); see also McCourt v. A.O. Smith

 Water Prod. Co., No. 14-221, 2015 WL 4997403, at *3 (D.N.J. Aug. 20, 2015) (finding no general

 jurisdiction over corporation that leased two offices and employed thirty-one individuals in New

 Jersey).

         Furthermore, the Lehigh Defendants’ lack of “continuous and systematic” affiliations with

 New Jersey is supported by the Lehigh Defendants’ Declaration from Keenan D. Lynch, Esq., the

 General Counsel and Corporate Secretary for each of the Lehigh Defendants. The Lehigh

 Defendants do not regularly conduct or transact business in New Jersey, nor do they have any

 employees or offices in New Jersey. (Lynch Decl. at ¶ 5-6.) The Lehigh Defendants also are not

 registered to do business in New Jersey, do not advertise in New Jersey, and have not underwritten

 insurance covering any person, property, or risk in New Jersey. (Id. at ¶¶ 7-9.) As such, general

 jurisdiction is clearly lacking.




 5
        Plaintiffs only argue that the Lehigh Defendants’ interests in these properties is sufficient
 to confer general jurisdiction, not specific jurisdiction. Even if the Court were to consider the
 Lehigh Defendants’ interest in the New Jersey properties as it relates to specific jurisdiction,
 however, these contacts would be insufficient because the litigation, which concerns gas stations
 and convenience stores located entirely in Florida, clearly does not arise out of, or relate to, the
 New Jersey properties.
                                                  13
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 14 of 29 PageID: 950




              ii.   Specific Jurisdiction

        Specific jurisdiction exists over a non-resident defendant where the plaintiff’s claim

 “‘arise[s] out of or relate[s] to the defendant’s contacts with the forum.’” Daimler, 571 U.S. at 127

 (quoting Helicopteros Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 1414 n.8 (1984));

 Bristol-Myers Squibb Co. v. Superior Court of California, San Francisco Cty., 137 S. Ct. 1773,

 1781 (2017) (“In order for a court to exercise specific jurisdiction over a claim, there must be an

 ‘affiliation between the forum and the underlying controversy, principally, [an] activity or an

 occurrence that takes place in the forum State.’”) (quoting Goodyear, 564 U.S. at 919). Courts

 apply a three part test to determine whether specific jurisdiction over a non-resident defendant

 exists: “First, the defendant must have purposefully directed [its] activities at the forum. Second,

 the litigation must arise out of or relate to at least one of those activities. And third, if the prior

 two requirements are met, a court may consider whether the exercise of jurisdiction otherwise

 comport[s] with fair play and substantial justice.” Petrucelli v. Rusin, 642 Fed. Appx. 108, 110

 (3d Cir. 2016) (internal citations and quotations marks omitted).            In establishing specific

 jurisdiction, it is not necessary that the defendant be physically located in the forum state while

 committing the alleged act. Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476 (1985). Even a

 single act may satisfy the “purposeful availment” requirement if it creates a “substantial

 connection” with the forum. Id. at 476.

        Plaintiffs argue that specific jurisdiction has been established because representatives of

 the Lehigh Defendants directed activities at New Jersey following Circle K’s assignment of its

 obligations under the Leases and Supply Agreements in August 2019. (Pl. Opp. to Lehigh Def.

 Motion at 10-11.) According to Plaintiffs, they understood that by virtue of the Notice of

 Assignment, any communications that UPS had after August 20, 2019, with its gasoline distributor



                                                   14
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 15 of 29 PageID: 951




 or landlord for the Florida properties, were with the Lehigh Defendants. (Id. at 12; Declaration of

 Shamikh Kazmi (“Shamikh Decl.”) in Opposition to Lehigh Defendants’ Motion to Dismiss, dated

 Aug. 17, 2020, ¶ 10.)       Therefore, Plaintiffs claim that Syed and Shamikh had repeated

 conversations by telephone, text message, and email with “multiple” representatives of the Lehigh

 Defendants, including Brent Boehm (“Boehm”), the purported Director of Operations or Area

 Manager for the Lehigh Defendants, David Hrinak (“Hrinak”), the alleged Vice President of the

 entity that owns or controls the Lehigh Defendants, and Joe Alfier (“Alfier”) and Ciminelli.

 (Shamikh Decl. at ¶¶ 19, 25-27.) During each of these conversations, in which the parties

 discussed gasoline distribution and tenancy issues, Plaintiffs maintain that Syed and Shamikh were

 located in New Jersey. (Id.) In further support of specific jurisdiction, Plaintiffs provide a text

 message exchange between Shamikh and Ciminelli from December 2019, where Ciminelli and

 Shamikh coordinated Ciminelli’s visit to Jersey City, New Jersey. (Id. at Ex. 2) According to

 Plaintiffs, these communications, combined with Ciminelli’s solitary meeting in New Jersey, are

 sufficient to confer specific jurisdiction over the Lehigh Defendants.

        In response, the Lehigh Defendants argue that Plaintiffs have failed to address whether the

 Lehigh Defendants are “the alter egos of any co-Defendant parent or affiliate entity, and therefore

 the contacts of those parents or affiliate entities cannot be imputed to the Lehigh Defendants.”

 (Lehigh Def. Moving Reply Br. at 2.) Instead, the Lehigh Defendants claim that the Plaintiffs only

 argue that “the individuals with whom they communicated were employees or agents of Circle

 K/TMC, not the Lehigh Defendants.” (Id.)

        Plaintiffs’ position on this motion appears inconsistent with the allegations of the FAC.

 While Plaintiffs suggest that Ciminelli and Alfier were representatives of the Lehigh Defendants,

 the FAC alleges that Plaintiffs only communicated with Ciminelli in his capacity as “Senior



                                                 15
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 16 of 29 PageID: 952




 Director for Circle K” and that Joe Alfier was a “Circle K/TMC representative.” (FAC at ¶¶ 24,

 34.) Indeed, the FAC does not contain any allegations that Ciminelli or Alfier were employed by

 the Lehigh Defendants. Rather, significant portions of the FAC are dedicated to Ciminelli’s

 alleged transmission of fraudulent or inaccurate historical financial data to Plaintiffs on behalf of

 Circle K—conduct that occurred well before the August 2019 assignment. (Id. at ¶¶ 24-40.) That

 said, however, the alleged text message exchange between Shamikh and Ciminelli in December

 2019 is equally confounding. That exchange clearly occurred several months after Circle K

 assigned its rights and obligations to the Lehigh Defendants, and what is more, Ciminelli’s contact

 information is identified as “Marcello Cross Americ[a]” in Shamikh’s phone. To that end, the

 FAC alleges upon information and belief that the Lehigh Defendants are wholly-owned

 subsidiaries of CrossAmerica Partners LP. (Id. at ¶ 80.) 6 Because the Lehigh Defendants’ reply

 does not shed any further light on the relationship, if any, between Ciminelli and the Lehigh

 Defendants, the circumstances surrounding jurisdiction remain unclear.

        Accordingly, on the pleadings and the current record before the Court, I simply cannot

 determine whether Plaintiffs have established the requisite “purposeful availment” necessary for a

 finding of specific jurisdiction. Walburn v. Rovema Packaging Machines, L.P., No. 07-3692, 2008

 WL 852443, at *6 (D.N.J. Mar. 28, 2008) (“Under the purposeful availment inquiry, the act itself

 must deliberately target the forum state and establish such a relationship between the defendant

 and the forum such that it is reasonable to require the defendant to answer for such acts in that

 state.”). But, Plaintiffs have introduced discrepancies and presented questions that are crucial to

 personal jurisdictional, such as the relationship between Ciminelli and the Lehigh Defendants,



 6
         As noted by the Lehigh Defendants, Plaintiffs do not argue that Circle K or TMC’s
 jurisdictional contacts with New Jersey should be imputed in any way to the Lehigh Defendants,
 nor do Plaintiffs argue that the Lehigh Defendants are the alter egos of Circle K or TMC.
                                                  16
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 17 of 29 PageID: 953




 which may be resolved through limited jurisdictional discovery. Toys “R” Us, Inc. v. Step Two,

 S.A., 318 F.3d 446, 456 (3d Cir. 2003) (finding that a plaintiff is entitled to jurisdictional discovery

 where it “presents factual allegations that suggest with reasonable particularity the possible

 existence of the requisite contacts between [defendant] and the forum state.”). Put simply, the

 Court cannot rule on jurisdiction until it has the complete picture. The parties will be given thirty

 days from the date of this Opinion and accompanying Order to conduct this discovery.

         B.      Enforceability of Contractual Choice of Law Provisions

         Circle K and TMC move separately to dismiss Plaintiffs’ claims under the FUDTPA and

 FFA on choice of law grounds. The parties’ Leases and Supply Agreements and the Franchise

 Agreements both contain choice of law provisions. The Leases and Supply Agreements provide:

 “This Contract shall be governed by and construed in accordance with the laws of the

 Commonwealth of Pennsylvania and controlling U.S. federal law, except for any rule of court or

 law of said state which would make the law of any other jurisdiction applicable.” (FAC at ¶ 131;

 see also Lynch Decl., Ex. 2 at ¶ 41 and Ex. 3 at ¶ 38.) Likewise, the Franchise Agreements state:

 “Except to the extent governed by the United States Trademark Act of 1946 (Lanham Act, 15

 U.S.C. § 1051 et seq.), and the Federal Arbitration Act (9 U.S.C. § 1, et seq.) this Agreement and

 the relationship between Franchisor and Franchisee will be governed by the laws of the State of

 Arizona, without regarding to any conflicts of laws principles.” (Seeck Decl., Exs. 1-2 at ¶ 20.5.)

 Accordingly, Circle K and TMC maintain that the FDUTPA and FFA claims should be dismissed,

 because the parties contractually agreed that Pennsylvania and Arizona law, not Florida law, would

 govern their respective contractual relationships. I will address the scope, enforceability, and

 applicability of the choice of law provisions in the Leases and Supply Agreements and Franchise

 Agreements, separately.



                                                   17
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 18 of 29 PageID: 954




               i.   The Leases and Supply Agreements’ Choice of Law Provision

         Initially, Circle K and Plaintiffs dispute the scope of the choice of law provision in the

 Leases and Supply Agreements, and whether it extends to non-contractual causes of action, such

 as the FDUTPA, FFA, and Plaintiffs’ remaining common law fraud claims. Circle K argues that

 courts routinely find that choice of law provisions, like the one here, which include the language

 “governed by and construed in accordance with,” cover tort claims closely tied to the contract.

 (Circle K Reply Br. at 3) (citing Pro v. Hertz Equip. Rental Corp., 2008 WL 5218267, at *5 (D.N.J.

 Dec. 11, 2008) and Sullivan v. Sovereign Bancorp, Inc., 2001 WL 34883989 (D.N.J. Jan. 19,

 2001)). 7

         In response, Plaintiffs maintain that the choice of law provision is narrow in scope, and

 therefore, is inapplicable to the non-contractual claims asserted against Circle K. Relying on

 several cases from this Court, including Fagan v. Fischer, 2019 WL 5587286, *7 (D.N.J. Oct. 30,

 2019) and Portillo v. National Freight, Inc., 323 F. Supp. 3d 646 (D.N.J. 2018), and the Third

 Circuit’s decision in Black Box Corp. v. Markhman, 127 F. App’x 22, 25-26 (3d Cir. 2005),

 Plaintiffs argue that because these non-contractual claims relate to material misrepresentations

 made prior to UPS entering into the pertinent contractual agreements, Florida law applies.

         As a federal court sitting in diversity, when assessing the applicability of a choice of law

 provision, I must apply the choice of law rules of New Jersey to determine the controlling law.

 Klaxon Co. v. Stentor Elec. Mfg. Co. Inc., 313 U.S. 487, 496 (1941); see also Thabault v. Chait,




 7
         TMC also addresses the scope of the Franchise Agreements’ choice of law provision,
 arguing that because the provision expressly and unambiguously states that Arizona law applies to
 “the relationship” between TMC and UPS, Arizona law governs Plaintiffs’ non-contractual claims.
 (TMC Moving Br. at 9-10.) Notably, Plaintiffs do not contest the scope of the choice of law
 provision in the Franchise Agreements.


                                                  18
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 19 of 29 PageID: 955




 541 F.3d 512, 535 (3d Cir. 2008). In New Jersey, “effect [is given] to contracting parties’ private

 choice of law clauses unless they conflict with New Jersey public policy.” General Motors Corp.

 v. New A.C. Chevrolet, Inc., 263 F.3d 296, 331 n.21 (3d Cir. 2001) (citing Instructional Sys., Inc.

 v. Computer Curriculum Corp., 614 A.2d 124, 133 (N.J. 1992)). Whether a choice of law

 provision also governs the parties’ non-contractual claims, such as tort and fraud claims, turns on

 the breadth of the provision. See, e.g., Sullivan v. Sovereign Bancorp Inc., 33 F. App’x 640, 642

 (3d Cir. 2002) (explaining that where an agreement’s choice of law provision is “broad and all-

 encompassing,” the provision “encompasses all tort claims that may arise from the [agreement]”).

 Thus, the relevant starting point in resolving these inquiries is whether the choice of law provisions

 encompass Plaintiffs’ non-contractual claims asserted in Counts I through V.

        When interpreting the scope of a choice of law provision, courts look to the contractual

 language. See Portillo v. Nat’l Freight, Inc., 323 F. Supp. 3d 646, 653 (D.N.J. 2018) (applying

 New Jerseys’ general rules of contract construction in order to interpret the scope of a contractual

 choice of law provision). However, courts in this District are far from uniform in how they

 interpret “governed by and construed in” language in choice of law provisions such as the one

 before this Court. 8 See, e.g., Carrow v. Fedex Ground Package Sys., Inc., No. 16-3026, 2017 WL



 8
          When interpreting the use of the phrase “governed by and construed in accordance with”
 some courts in this District have found that, under New Jersey law, the phrase is broad enough to
 govern non-contractual claims, whether tort or statutory, so long as they stem from the contractual
 relationship. See e.g., Pro v. Hertz Equip. Rental Corp., No. 06–3830, 2008 WL 5218267, at *5
 (D.N.J. Dec.11, 2008) (“Choice of law clauses that use the language ‘governed and construed by’
 ... are considered to be broad capturing both contract and tort claims, particularly tort claims that
 relate to the contract”); Sullivan v. Sovereign Bancorp, Inc., No. 99-5990, 2001 WL 34883989 at
 *8 (D.N.J. Jan. 19, 2001) (holding that choice of law provision which held that “[t]his Agreement
 shall be governed by and construed in accordance with the domestic internal law (including the
 law of conflicts of law) of the Commonwealth of Pennsylvania” was “sufficiently broad to
 encompass contract-related tort claims such as fraudulent inducement.”), aff’d. Sullivan v.
 Sovereign Bancorp., Inc., 33 F. App’x 640, 642 (3d Cir. 2002). However, other courts in this
 District, interpreting the same language, have concluded that under New Jersey law the phrase
                                                  19
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 20 of 29 PageID: 956




 1217119, at *6 (D.N.J. Mar. 30, 2017) (recognizing that “[c]ourts in this district have varied in

 their approach. Some courts have found the phrase ‘governed by and construed under’ to be

 expansive .... Other courts have refrained from applying such provisions to tort claims.” (internal

 citations omitted)). In the most recent, albeit unpublished, Third Circuit case to address this issue,

 Black Box Corp. v. Markham, the Court examined a merger agreement between the parties that

 contained a choice of law provision, which stated that the agreement “will be governed by, and

 construed and enforced in accordance with, the laws of the Commonwealth of Pennsylvania.” 127

 F. App’x. at 23 n.1. The Court explained that the language utilized was “narrowly drafted to

 encompass only the underlying merger agreement itself, and not necessarily the entire relationship

 between [the parties].” Id. at 25.

        Here, like my recent decision in Estate of Cotton v. Senior Planning Servs., LLC, No. 19-

 8921, 2020 WL 7022740, at *11 (D.N.J. Nov. 30, 2020), I choose to apply the reasoning in

 Markham and the district court cases that have followed it. Portillo, 323 F. Supp. 3d at 655

 (finding, based on Markham, that choice of law provision which provided that agreement “shall

 be interpreted in accordance with, and governed by, the laws of the United States and, of the State

 of New Jersey” was “not phrased sufficiently broadly to apply to the non-contractual claims

 asserted” by the plaintiffs); Carrow, No. 16-3026, 2017 WL 1217119, at *6 (finding, based on



 should be narrowly construed and thus, does not extend to tort or statutory claims between the
 parties. See Portillo, 323 F. Supp. 3d at 652-55 (holding that “New Jersey principles of statutory
 interpretation would counsel a narrow reading of the choice-of-law provision” which provided that
 “[t]his Agreement shall be interpreted in accordance with, and governed by, the laws of the United
 States and, of the State of New Jersey, without regard to the choice-of-law rules of New Jersey or
 any other jurisdiction” and therefore the choice-of-law provision did not govern statutory claims,
 but rather applied “only to interpretation of the Agreement.); Carrow, No. 16-3026, 2017 WL
 1217119, at *6 (D.N.J. Mar. 30, 2017) (declining to apply choice-of-law provision, which provided
 that contract was to be “governed by and construed” under Pennsylvania law, to misrepresentation
 claim because “the most recent Third Circuit decision held that the language in the [contract] does
 not suffice to encompass tort claims.”) (internal citations and quotation marks omitted).
                                                  20
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 21 of 29 PageID: 957




 Markham, that choice of law provision which provided that agreement would be “governed by and

 construed under” Pennsylvania law should be construed narrowly and thus did not govern tort

 claims). In Estate of Cotton, I explained that:

                Plaintiffs’ claims largely involve alleged fraud in the inducement
                and misrepresentations regarding the precise services SPS was
                contracted to provide. The nature of their fraud claims has little
                relevance to the contract language. Rather, like in Markham, the
                choice of law provision at issue in this case is narrowly drafted and
                provides that the Agreement shall be “governed by and construed in
                accordance with” New Jersey law. Because Plaintiffs’ NJCFA
                claims involve allegations of fraud based on, among other things,
                the purported representations that SPS could provide legal advice
                and services which it was not legally authorized to provide, the
                contractual choice-of law-provision does not control.

 No. 19-8921, 2020 WL 7022740, at *11 (emphasis added). Here, Plaintiffs’ tort-related claims

 involve certain alleged misrepresentations and falsities with historical sales data and other figures

 that Plaintiffs claim induced their execution of the contracts. Similar to Estate of Cotton, these

 fraud claims have little relevance to the contract language, and therefore, I find that the choice of

 law provision in the Leases and Supply Agreements is limited solely to contract claims arising

 from the parties’ contracts.

        Finding that the choice of law provision does not apply, however, does not end the inquiry.

 In a tort case, New Jersey courts use the “most significant relationship” test to determine which

 state’s law applies. P.V. v. Camp Jaycee, 197 N.J. 132, 143 (2008). New Jersey’s “most

 significant relationship” test consists of two prongs. First, a court must examine the substance of

 the potentially applicable laws in order to determine if an actual conflict exists. Id. (citing

 Lebegern v. Forman, 471 F.3d 424, 430 (3d Cir.2006)). If there is no actual conflict, the analysis

 ends, and the court applies the law of the forum state. See In re Ford Motor Co., 110 F.3d 954,

 965 (3d Cir.1997); Rowe v. Hoffman–La Roche, Inc., 189 N.J. 615, 621 (2007). However, if a



                                                   21
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 22 of 29 PageID: 958




 conflict is found, the court must weigh the factors enumerated in the Restatement 9 to determine

 which jurisdiction has the most significant relationship to the claim.

        Here, I find that even if a conflict existed, Florida does not have the most significant

 relationship to the claims. Section 148 contemplates two scenarios in which a plaintiff asserts a

 claim for fraud or misrepresentation. The first scenario involves misrepresentation claims in which

 the alleged harm suffered by a plaintiff and the action in reliance on any false representations occur

 in a single state. The second scenario contemplated under § 148 is where a plaintiff’s action in

 reliance takes place in a state other than where the false representations were made. Restatement

 (Second) of Conflict of Laws, § 148 (1971). Because I find that Circle K’s alleged fraudulent

 misrepresentations, which include two memorandums of allegedly inaccurate historical financial

 data and certain statements made during a telephone call between Ciminelli and Shamikh in

 November 2018, occurred in Pennsylvania, and that Plaintiffs’ alleged receipt and reliance on

 those misrepresentations occurred in New Jersey, I find that the second scenario is applicable.

 Under that scenario, the Restatement provides as follows:

                When the plaintiff's action in reliance took place in whole or in part
                in a state other than that where the false representations were made,
                the forum will consider such of the following contacts, among
                others, as may be present in the particular case in determining the
                state which, with respect to the particular issue, has the most
                significant relationship to the occurrence and the parties:

                        (a) the place, or places, where the plaintiff acted in
                        reliance upon the defendant’s representations,

                        (b) the place where the plaintiff received the
                        representations,



 9
        Because Plaintiffs’ claims sound in fraud and misrepresentation, the Court looks to Section
 148 of the Restatement. See Restatement (Second) of Conflict of Laws § 148 (1971); see also
 Agostino v. Quest Diagnostics Inc., 256 F.R.D. 437, 462 (D.N.J. 2009); Nafar v. Hollywood
 Tanning Sys., 339 F. App’x. 216, 221 (3d Cir. 2009).
                                                  22
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 23 of 29 PageID: 959




                        (c) the place where the defendant made the
                        representations,

                        (d) the domicile, residence, nationality, place of
                        incorporation and place of business of the parties,

                        (e) the place where a tangible thing which is the
                        subject of the transaction between the parties was
                        situated at the time, and

                        (f) the place where the plaintiff is to render
                        performance under the contract which he has been
                        induced to enter by the false representations of the
                        defendant.

 Id. at § 148(2).

         Here, an application of the factors demonstrates that Florida law does not apply. Indeed,

 only factors (e) and (f), which consider the place where the plaintiff acted in reliance upon the

 defendant’s misrepresentations and the place where the plaintiff is to render performance under

 the contract, weigh in favor of applying Florida law. I find it significant that the FAC does not

 contain a single allegation that Circle K’s alleged misrepresentations were made, received, or

 relied on in Florida. Rather, the remaining four factors, which include the place where the plaintiff

 acted in reliance upon the defendant’s representations, the place where the plaintiff received the

 representations, the place where the defendant made the representations, and the place of

 incorporation or place of business of the parties, weigh in favor of applying either New Jersey or

 Pennsylvania law. 10    Plaintiffs allege that Circle K, an entity with a place of business in

 Pennsylvania, made certain fraudulent misrepresentations about the twenty-two properties that

 UPS was interested in acquiring. Plaintiffs allege that these misrepresentations primarily came in



 10
         As it relates to § 148(2)(d), UPS is a New Jersey corporation, with a principal place of
 business in New Jersey, and Syed is citizen of New Jersey. (FAC at ¶¶ 1-2.) Circle K is a Texas
 corporation, with its principal place of business in Arizona; however, it appears to maintain an
 office in Allentown, Pennsylvania. (Id. at ¶ 33.)
                                                  23
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 24 of 29 PageID: 960




 two forms: (1) memoranda that included inaccurate historical sales data and other financial

 information, and (2) verbal misrepresentations about profit margins and recent fuel sales during a

 telephone call in November 2018. Both categories were received and relied on by Plaintiffs in

 New Jersey, but presumably originated in Pennsylvania. Moreover, Plaintiffs allege that UPS’s

 business plan, which purportedly relied on the inaccurate financial data, was verbally approved at

 a meeting of the parties in Pennsylvania—the only physical meeting to occur prior to the execution

 of the agreements. While the parties focus predominantly on Florida and Pennsylvania law, clearly

 some of these factors would weigh in favor of New Jersey law. But, because neither Plaintiffs,

 nor Circle K provided adequate briefing on this issue, the Court would be engaging in guesswork

 to further analyze these factors.   As such, I will permit Plaintiffs and Circle K to submit

 supplemental letter briefs within two weeks analyzing whether Pennsylvania or New Jersey law

 should apply based on the factors set forth in § 148(2) of the Restatement.

              ii.   The Franchise Agreements’ Choice of Law Provision

         Applying that same framework and reasoning, I now turn to the Franchise Agreements.

 Although Plaintiffs do not oppose the scope of the choice of law provision here, I agree with TMC

 that the provision is conspicuously broader than the language found in the Leases and Supply

 Agreements. Indeed, the Franchise Agreements provide that “Except to the extent governed by

 the United States Trademark Act of 1946 (Lanham Act, 15 U.S.C. § 1051 et seq.), and the Federal

 Arbitration Act (9 U.S.C. § 1, et seq.) this Agreement and the relationship between Franchisor and

 Franchisee will be governed by the laws of the State of Arizona, without regarding to any conflicts

 of laws principles.” (Seeck Decl., Exs. 1-2 at ¶ 20.5) (emphasis added).

        Simply finding that the choice of law provision encompasses Plaintiffs’ non-contractual

 claims, does not end the analysis, however. As stated above, New Jersey choice of law rules



                                                 24
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 25 of 29 PageID: 961




 provide that “[o]rdinarily, when parties to a contract have agreed to be governed by the laws of a

 particular state, New Jersey courts will uphold the contractual choice.” Instructional Sys., Inc. v.

 Comput. Curriculum Corp., 130 N.J. 324 (1992) (citing Restatement (Second) of Conflicts of

 Laws § 187 (Am. Law Inst. 1969) (“Restatement”)). This rule honoring the parties’ selected law

 serves the “[p]rime objectives of contract law ... to protect the justified expectations of the parties

 and to make it possible for them to foretell with accuracy what will be their rights and liabilities

 under the contract.” Restatement § 187 cmt. e. “A court should not depart from this rule and

 ‘refrain from applying the [parties’] chosen law merely because this would lead to a different result

 than would be obtained under the ... law’ of the forum state.” Collins v. Mary Kay, Inc., 874 F.3d

 176, 184 (3d Cir. 2017) (quoting Restatement § 187 cmt. g.)

        The parties’ freedom to choose the law applicable to their agreements, however, is not

 without boundaries. New Jersey courts apply Restatement § 187 to determine under what

 circumstances a choice of law clause will be voided. Instructional Sys., 614 A.2d at 133.

 Specifically, the Restatement provides that the parties’ contractual choice will not govern if:

                (a) the chosen state has no substantial relationship to the parties or
                the transaction and there is no other reasonable basis for the parties’
                choice, or (b) application of the law of the chosen state would be
                contrary to a fundamental policy of a state which has a materially
                greater interest than the chosen state in the determination of the
                particular issue and which ... would be the state of the applicable law
                in the absence of an effective choice of law by the parties.

        I find that the choice of law provision in the Franchise Agreements is reasonable and does

 not offend the fundamental policy of the State of Florida. The first prong is clearly satisfied

 because Plaintiffs admit that TMC is incorporated in Arizona—the chosen state. (FAC at ¶ 4.)

 Indeed, the commentary to the Restatement makes clear that the standard of § 187 is a minimal

 standard:



                                                   25
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 26 of 29 PageID: 962




                Requirement of reasonable basis for parties’ choice. The forum will
                not apply the chosen law to determine issues ... if the parties had no
                reasonable basis for choosing this law. The forum will not, for
                example, apply a foreign law which has been chosen by the parties
                in the spirit of adventure or to provide mental exercise for the judge.
                Situations of this sort do not arise in practice. Contracts are entered
                into for serious purposes and rarely, if ever, will the parties choose
                a law without good reason for doing so. When the state of the
                chosen law has some substantial relationship to the parties or the
                contract, the parties will be held to have had a reasonable basis for
                their choice. This will be the case, for example, when this state is
                that where performance by one of the parties is to take place or
                where one of the parties is domiciled or has his principal place of
                business.

 Restatement (Second) Conflicts of Laws § 187, cmt. F (emphasis added).

        Second, the choice of law provision is not contrary to Florida public policy. With respect

 to the FFA, I acknowledge that applying Arizona law may erode a franchisee’s ability to recover

 because significant differences exist between the FFA and Arizona common law. Specifically, for

 example, the FFA creates liability for a person who “intentionally misrepresents” the chances of a

 franchise’s success when selling the franchise, without regard to whether the buyer relied on the

 misrepresentation. Thus, the FFA is more protective than Arizona’s doctrine of common law

 fraud. Moreover, successful claimants under the FFA may receive reasonable costs, including

 attorneys’ fees, whereas parties at common law generally bear their own costs. Despite these

 discrepancies, however, district courts in Florida have found that an enforceable choice of law

 provision does not contravene a fundamental public policy of Florida. See, e.g., Loehr v. Hot ‘N

 Now, Inc., No. 95-6253, 1998 U.S. Dist. LEXIS 23649, at *6 (S.D.Fla. Feb. 11, 1998) (rejecting a

 Florida Franchise Act claim based on the parties’ contractual agreement that Michigan law would

 apply); Hardee’s Food Sys., Inc. v. Bennett, No. 89-8069, 1994 WL 1372628 (S.D.Fla. Mar. 23,

 1994) (rejecting a Florida Franchise Act claim based on the parties’ contractual agreement that

 North Carolina law would apply). Courts have reasoned that the FFA contains no anti-waiver

                                                  26
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 27 of 29 PageID: 963




 provision, and therefore, parties operating under Florida law are free to contract away the

 protections of the statute. Fla. Stat. § 817.416. In short, “Florida’s policy is to provide a franchisee

 with as much protection as he or she contracts to receive.” Cottman Transmission Sys., LLC v.

 Kershner, 536 F. Supp. 2d at 550.

         As for the FDUTPA, Plaintiffs provide little rebuttal to TMC’s argument that application

 of Arizona law would not contravene a fundamental policy of Florida. TMC submits that Florida

 has little interest in non-residents of Florida suing a non-resident defendant under the FDUTPA,

 and that the FDUTPA does not protect against allegedly deceptive acts that occurred outside of

 Florida. In opposition, Plaintiffs submit only that there is no citizenship requirement to bring a

 claim under the FDUTPA. (Pl. Opp. to TMC Motion at 6.) (citing Lady of Am. Franchise Corp.

 v. Arcese, 05-61306, 2006 WL 8432331, at *7 (S.D. Fla. Feb. 13, 2006)). Plaintiffs’ argument is

 beside the point. Rather, by signing the Franchise Agreements, Plaintiffs agreed to receive the

 protection afforded by Arizona law, and consequently waived the protections offered by Florida

 law. Accordingly, Counts I and II against TMC, which assert causes of action under the FDUTPA

 and FFA, are dismissed. 11

         C.      Common Law Fraud Claims (Counts III, IV, and V)

         Finally, Circle K and TMC argue that Plaintiffs’ claims of common law fraud, which

 include fraudulent misrepresentation (Count III), fraudulent concealment (Count IV), and

 negligent misrepresentation (Count V), should be dismissed for different reasons. Circle K argues




 11
         To the extent that Plaintiffs argue the choice of law provision, if enforceable, does not
 apply to Syed, I disagree. In addition to the choice of law provision, the Franchise Agreements
 also contained a personal guaranty provision, in which Syed agreed to be “personally bound by
 each and every condition and term contained in the Agreements[.]” (Seeck Decl., Ex. A and B.)
 Therefore, Plaintiffs claim that the Franchise Agreements’ choice of law provision does not apply
 to claims brought by Syed in his “individual capacity” lack merit.
                                                   27
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 28 of 29 PageID: 964




 that the Leases and Supply Agreements contain an integration clause, and therefore, the common

 law fraud claims are barred by the parol evidence rule. TMC contends that the common law fraud

 claims asserted against it should be dismissed pursuant to Fed. R. Civ. P. 9(b), because Plaintiffs

 fail to plead fraud with particularity.

         I find that Plaintiffs’ common law claims against Circle K and TMC are dismissed without

 prejudice based on the choice of law discussion above. Clearly, in drafting the FAC, Plaintiffs

 pled Counts III, IV, and V under Florida common law. As set forth above, the choice of law

 provision in the Franchise Agreements mandates that the common law fraud claims asserted

 against TMC should be pled under Arizona law, not Florida law. Similarly, whether the Court

 ultimately decides that Pennsylvania or New Jersey law applies to Plaintiffs’ claims against Circle

 K, the common law claims must be re-pled. Indeed, these states may require different pleading

 elements as compared to Florida law. In addition, when amending the FAC, Plaintiffs should be

 mindful of Fed. R. Civ. P. 9(b), which requires that fraud claims be pled with particularity, as well

 as the parol evidence rule. In re Advanta Corp. Sec. Litig., 180 F.3d 525, 534 (3d Cir.1999)

 (explaining that fraud claims must identify the “who, what, where, when, and how”); U.S. ex rel.

 Costner v. United States, 317 F.3d 883, 888 (8th Cir. 2003) (same). Accordingly, Counts III, IV,

 and V are dismissed without prejudice.

 IV.     CONCLUSION

         For the reasons set forth above, the Lehigh Defendants’ Motion to Dismiss is DENIED

 without prejudice, because Plaintiffs’ request for jurisdictional discovery is granted. The parties

 will be given thirty days to conduct limited jurisdictional discovery as to the relationship between

 the Lehigh Defendants and Circle K and/or TMC, specifically the relationship, if any, between




                                                  28
Case 3:20-cv-03315-FLW-TJB Document 56 Filed 01/13/21 Page 29 of 29 PageID: 965




 Ciminelli and the Lehigh Defendants. The parties are directed to communicate with the magistrate

 judge regarding the process and procedure for this limited discovery.

        I reserve decision as to Circle K’s Motion to Dismiss. Plaintiffs and Circle K are directed

 to provide supplemental briefing within two weeks from the date of this Opinion, analyzing

 whether Pennsylvania or New Jersey should govern Plaintiffs’ claims pursuant to the Leases and

 Supply Agreements executed by the parties.

        TMC’s Motion to Dismiss is GRANTED, and therefore, Plaintiffs’ claims, in Counts I

 through V, against TMC are dismissed without prejudice based on choice of law principles.

 Plaintiffs are given leave to amend their FAC consistent with this Opinion and the accompanying

 Order. Plaintiffs will also be given leave to amend once the Court resolves the jurisdictional

 questions related to the Lehigh Defendants and determines whether Pennsylvania or New Jersey

 law applies to Plaintiffs’ claims against Circle K.



 Dated: January 13, 2021                                     /s/ Freda L. Wolfson
                                                             Freda L. Wolfson
                                                             U.S. Chief District Judge




                                                  29
